 

> U5, DISTRICT COURT
: EASTERN DIST DISTRIC RCT

   

2020 SEP 1u P 2 Ob:

THE MOORISH NATIONALRERKBEIG,
MOORISH DIVINE AND NATIONAL MOVEMENT O Hie WORLD
Aboriginal and Indigenous Natural Peoples of North-West Amexem North America

In The |
United States Supreme Court . olf af | d:
For Wisconsin Republic 20 C 14 3 :

Jeremy Torruella Bey, Authorized Representative, Natural Person, In Propria Persona:
All Rights Reserved:
U.C.C. 1-207/ 1-308; U.C.C. 1-103
Not a Corporate Person or Entity, Misrepresented by Fraudulent Construct of ALL CAPITAL LETTERS
North America Territory
[C/o 1575 S 82"4 St.]
[West Allis Milwaukee Province, Wisconsin [Zip Exempt]
Northwest Amexem
Claimant

Vv.

George Webb’s Restaurant/S92nd/ARK/LLC
Alex, Katie, and Kathy
3133 S 92"4 Street
Milwaukee, WI 53227
Respondents / Defendants

Jurisdiction

This action containing complaints for declaratory relief and for damages is brought against the defendants
to secure due process of law, equal protection and other rights, privileges and immunities guaranteed to
complainant by the Constitution / Treaty and laws of these United States Republic.

Jurisdiction of this court is invoked under The Zodiac Constitution ©4A222141 / Library of Congress,
Washington, District of Columbia, Constitution / Treaty and laws of the Unites States Republic as follows:
BillofRights

Amendment IV The right of the people to be secure in their persons, houses, papers, and effects, against
unreasonable searches and seizures, shall not be violated, and no warrants shall issue, but upon probable
cause, supported by oath or affirmation, and particularly describing the place to be searched, and the
persons or things to be seized. Amendment V No person shall be held to answer for a capital, or otherwise
infamous crime, unless on a presentment or indictment of a grand jury, except in cases arising in the land or
naval forces, or in the militia, when in actual service in time of war or public danger; nor shall any person
be subject for the same offense to be twice put in jeopardy of life or limb; nor shall be compelled in any
criminal case to be a witness against himself, nor be deprived of life, liberty, or property, without due
process of law; nor shall private property be taken for public use, without just compensation. Amendment
VI In all criminal prosecutions, the accused shall enjoy the right to a speedy and public trial, by an impartial
jury of the state and district wherein the crime shall have been committed, which district shall have been
previously ascertained by law, and to be informed of the nature and cause of the accusation; to be
confronted with the witnesses against him; to have compulsory process for obtaining witnesses in his favor,
and to have the assistance of counsel for his defense. Amendment VII In suits at common law, where the
value in controversy shall exceed twenty dollars, the right of trial by jury shall be preserved, and no fact
tried by a jury, shall be otherwise reexamined in any court of the United States, than according to the rules
of the common law. Amendment IX The enumeration in the Constitution, of certain rights, shall not be
construed to deny or disparage others retained by the people. Amendments X_The powers not delegated to
the United States by the Constitution, nor prohibited by it to the states, are reserved to the states
respectively, or to the people.

USC Codes

Title 18, Part 1, Chapter 13 §241, §242, and §245 of United States Codes of Law: 18 USC §241: If two or
more persons conspire to injure, oppress, threaten, or intimidate any person in any State, Territory,
commonwealth, Possession, or district in the free exercise or enjoyment of any right or privilege secured to
him by the Constitution or Laws of the United States, or because of his having so exercised the same; or. If
two or more persons go in disguise on the highway, or on the premises of another, with the intent to prevent
or hinder his free exercise or enjoyment of any right or privilege so secured - They shall be fined under this
title or imprisoned not more than ten years, or both; and if death results from the acts committed in violation

Page 1 of 4

Case 2:20-cv-01434-PP Filed 09/14/20 Page 1of4 Document 1

 

 

 
of this section, or if such acts include kidnapping or an attempt to kidnap, aggravated sexual abuse or an
attempt to commit aggravated sexual abuse, or an attempt to kill, they shall be fined under this title or
imprisoned for any term of years or for life, or both, or may be sentenced to death. 18 USC §242: Whoever,
under ‘color' of any law, statute, ordinance, regulation, or custom, willfully subjects any person in any
State, Territory, Commonwealth, Possession, or District to the deprivation of any rights, privileges, or
immunities secured or protected by the Constitution or Laws of the United States, or to different
punishments, pains, or penalties, on account of such person being an alien, or by reason of his color, or race,
that are prescribed for the citizens, shall be fined under this title or imprisoned not more than one year, or
both; and if bodily injury results from the acts committed in violation of this section, or if such acts include
the use, attempted use, or threatened use of a dangerous weapon, explosives, or fire, shall be fined under
this title or imprisoned not more than ten years or for life, or both, or may be sentenced to death. 18 USC
§245: provides that Whoever, whether or not acting under color of law, intimidates or interferes with any
person from participating in or enjoying (the estate, identified as) any benefit, service, privilege, program,
facility or activity, provided or administered by (a person / agent / Officer / Public Servant, operating
through an agency, corporation, or association of) the United States; [or] applying for or enjoying
employment or any prerequisite thereof, by any agency of the united states; shall be fined under this title, or
imprisoned not more than one year, or both.

Section 7 of Public Law 93-579 provides that: (aX1) It shall be unlawful for any Federal, State or local
government agency to deny to any individual any right benefit, or privilege provided by law because of.
such individual's refusal to disclose his social security account number.

42 USC Sec.408 provides that: "Whoever, (8) discloses, uses, or cornpels the disclosure of the social
security number of any person in violation of the laws of the United States; shall be guilty of a felony and
upon conviction thereof shall be fined under title 18 or imprisoned for not more than five years, or both-"

Commercial Law

A workman is worthy of his hire.

All are equal under the law (moral and natural law).

In commerce truth is sovereign.

Truth is expressed in the form of an affidavit.

An unrebutted affidavit becomes the judgment in commerce.

An unrebutted claim, chare, or affidavit stands as the truth in commerce.

All matters must be expressed to be resolved.

A lien or claim can be satisfied only through rebuttal by counter affidavit point-for-point, resolution by

jury, or payment.

9. Sacrifice is the measure of credibility (one who has not been damaged by, given to, lost on account of, or
put at risk by another has no basis to make claims or charges against him/her).

10. He who leaves the field of battle first loses by default.

SPAIAWE WN

Venue
Original Jurisdiction United States Supreme Court Wisconsin

Claimant

Jeremy Torruella Bey, Natural Person, In Propria Persona Sui Juris (not to be confused with, nor substituted
by, Pro Se by unauthorized hand of another). I am Aboriginal Indigenous Moorish-American; possessing
Free-hold by Inheritance and Primogeniture Status; standing Squarely Affirmed, aligned and bound to the
Zodiac Constitution, with all due respect and honors given to the Constitution for the United States
Republic, North America; Being a descendant of Moroccans and born in America; with the blood of the
Ancient Moabites from the Land of Moab, who received permission from the Pharaohs of Egypt to settle
and inhabit North-West Africa / North Gate. The Moors are the founders and are the true possessors of the
present Moroccan Empire; with our Canaanite, Hittite and Amorite brethren, who sojourned from the land
of Canaan, seeking new homes. Our dominion and inhabitation extended from Northeast and Southwest
Africa, across the Great Atlantis, even unto the present North, South and Central America and the
Adjoining Islands - bound squarely affirmed to THE TREATY OF PEACE AND FRIENDSHIP OF
SEVENTEEN HUNDRED AND EIGHTY-SEVEN (1787) A.D. superseded by THE TREATY OF PEACE
AND FRIENDSHIP OF EIGHTTEEN HUNDRED and THIRTY-SIX (1836) A.D. between Morocco and
the United States (http:/(www.vale.edu/llawweb/avalon/diplomacy/barbary/barl866t.htm or at Bevines
Law Book of Treaties) the same as displayed under Treaty Law, Obligations, Authority, as expressed in
Article VI of the Constitution for the United States of America (Republic):

THE TREATY OF PEACE AND FRIENDSHIP OF 1836 A.D.
Between Morocco and the United States

Article 20
“If any of the Citizens of the United States, or any Persons under their Protection, shall have any disputes
with each other. the Consul shall decide between the Parties, and whenever the Consul shall require any Aid
or Assistance from our Government, to enforce his decisions, it shall be immediately granted to him.”

Page 2 of 4

Case 2:20-cv-01434-PP Filed 09/14/20 Page 2 o0f4 Document 1

 

 

 

 
Respondents / Defendants
George Webb’s Restaurant/S92nd/ARK/LLC
Alex, Katie, and Kathy
3133 S 924 Street
Milwaukee, WI 53227

Facts
In support of this affidavit I state for the record:

1. On the day of 08/24/20 I sat down with Alex & Katie and they explained to me they was having
trouble with their payroll and they was giving them problems for not having a social security
number for me. On 08/17/20 I received forms W-4 and I-9 where I was initially asked for a social
security number, I responded back with an in lieu of W-4, W-8, W-8ben and forms P-1 affidavit
establishing Reasonable Cause declining the offer to provide a social security number and form P-2
stating my response to the I-9 followed by 3 other documents stating my rights and federal laws
protecting my rights to not disclose a social security and still operate lawfully. They accepted my
documents that day and continued to go about the regularly schedule, but on 08/24/20 they
explained that payroll was having issues so we all sat down and called payroll on 08/24/20.

2. The payroll person that we talked to whose name I believe to be Kathy but don’t quote me on that
I’m most certainly positive that her name started with a K. She said she was having problems with
me not having a social security number and that | NEEDED TO HAVE a social security number
and asked if I applied for one. I asked if she read the documents I provided explaining my rights
and the federal law protecting those rights I even read some of it to her, she replied that she would
be able to do it but she would have to do it manually.

3. Me Alex & Katie discuss the conversation we just had with payroll, I explained that she said she
can do it she would just have to do it manually I offer my resources to help them navigate with the
matter by providing Alex with the IRS manually with how to deal with the matter and issue at hand
and avoid any penalties. these instructions are straight from the IRS manually book on how to deal
with someone who you don’t have a social security number for and what acceptable forms can be
used to establish Reasonable Cause. I emailed those files to Alex and was told take the next couple
of days off till they figure it out.

4. [have yet to hear a word about the subject or any offers to come back, the schedule was out before
we had this conversation but being told that I needed to have a social security and being denied my
rights I was unable to return.

Legal Claims

112 NE 853 BOGNI v. PEROTI
Constitutional Law 275(1) Right to Work—“Property” Right. The right to work is property of which one
cannot be deprived by simple mandate of the Legislator, but is protected by the United States
Constitution... and by numerous guaranties of the state Constitution, and the mere fact that it is also a part
of the liberty of the People does not affect its character as property.

“Freedom in the making of Contracts of Personal employment, by which labor and services are exchanged
for money or other forms of property is an elementary part of the rights of personal liberty and private
property, not to be struck down directly or arbitrarily with...”’ (PRUDENTIAL VS. CHEEK, 259 U.S. 530)

The 5” Amendment required that all persons within the United States must be given due process of the law
and equal protection of the law.

“The parties to the Compact of the United States Constitution further agreed that the enumeration in the
Constitution of certain Rights shall not be construed to deny or disparage others retained by the People
(Article 9 of the Bill of Rights to the Constitution for the United States).”

“any officer, agent, or receiver of such employer, who shall require any employee, or any person seeking
employment, as a condition of such employment, as a condition of such employment, to enter into an
agreement, either written or verbal, ... or shall threaten any employee with loss of employment, or shall
unjustly discriminate against any employee... is hereby declared guilty of a misdemeanor, and, upon
conviction thereof... shall be punished for each offense by a fine...” COPPAGE v. STATE OF KANSAS,
236U.S. 1(1915).

“The right to labor and its protection from unlawful interference is a constitutional as well as a common
law right. Every man has a natural right to the fruits of his own industry.” (48 Jur 2d, Section 2)

“The property which every man has in his labor is the original foundation of all other property, so it is the
most sacred and inviolable.” (Butcher’s Union Co. vs. Crescent City Co., 45 Ct 661)

26 USC §6724, waiver of penalty (26 USC §6724(a)) assessed under the code upon a showing of

reasonable cause, and Treasury Regulation 301.6109-1(c). Treasury Regulation 301.6109-1(c)

provides: .... When the person filing the return statement, or other document does not know the SSN
Page 3 of 4

Case 2:20-cv-01434-PP_ Filed 09/14/20 Page 3o0f 4 Document 1

 

 

 

 
of the other person, and has complied with the request provision of this paragraph, he shall sign an
affidavit on the transmittal document forwarding such returns, statements, or other documents to the
Internal Revenue Service so stating. A payor is required to request the identifying number of the
payee. If after such request has been made, the payee does not furnish the payor with an identifying
number, the penalty ($50.00) will not be assessed against the payor, if it is shown that such failure is
due to reasonable cause and not willful neglect. [See also 26 USC §6724, waiver of penalty (26 USC
§6724(a)) assessed under the code upon a showing of reasonable cause.]

RELIEF

1. The Enforcement of the following: The Divine Constitution and By-Laws of the Moorish Science
Temple of America; The Moorish Nation of North America; Act VI: By Being Moorish American, you are

Part and Parcel of this said government and Must Live the Life Accordingly; Article VI of the United States
Constitution Republic / The Treaty of Peace and Friendship of EIGHTEEN HUNDRED and THIRTY-SIX
(1836) A.D., Classifies Moorish Americans as Federal Citizens Possessing Freehold by Inheritance Status-
Truth A-1. See Article 3, Section 2 of ‘The Constitution for the United States of America’.

1) I, Jeremy Torruella Bey, demand Due Process as protected by the Fourth (4%) and Fifth (5%)
Amendments of the Constitution for the United States of America (Republic).

2) I, Jeremy Torruella Bey, demand this United States Federal Court stop these abuses of the colorable
authority by the Respondents as it pertain to this Claimant.

3) I, Jeremy Torruella Bey, demand if any criminal charges be found, let them be placed upon the
Defendants.
4) I, Jeremy Torruella Bey, demand this United States Federal court view this Claimant (in my Proper

Person) as a Moorish American National (Natural Born Citizen of the Land) and not as a (brand) NEGRO,
BLACKMAN (person), COLORED, AFRICAN-AMERICAN, or any other SLAVE TITLE or ‘nom de
guerre’ imposed upon me for misrepresentation ‘Actions’ or other acts of ‘Misprision’ that a misdirected
society may “believe” to be true.

5) I, Jeremy Torruella Bey do not, under any condition or circumstance, by threat, duress, or coercion, waive
any rights Inalienable or Secured by the Constitution or Treaty, and, hereby requests the United States Supreme Court
to fulfill their obligation to preserve the rights of this Claimant (A Moorish Americans) and carry out their Judicial
Duty in ‘Good Faith’ by ordering Defendants to be brought before the Law to answer for their criminal and unjust
actions.

6) All Agents, State and Federal Officials, Contractors are to be informed of the Law of the Land
(Constitution) and their obligation to uphold the same and to no longer be excused. And to be made
cognizance of the recompense of colorable actions on their part, by not adhering to the Law.

7) Respondent George Webb’s Restaurant/S92nd/ARK/LLC is being sued for $1,000 for
compensatory damages and $1,000 for punitive damages in its official capacity payable in lawful money.

8) Respondent Kathy is being sued for $1,000 for compensatory damages and $1,000 for punitive
damages in her official capacity payable in lawful money.

9) Respondent Katie is being sued for $500 for compensatory damages and $500 for punitive damages
in her official and private capacity payable in lawful money.

12) Respondent Alex is being sued for $500 for compensatory damages and $500 for punitive damages in
his official and private capacity payable in lawful money.

TRIAL BY JURY OF MY OWN PEERS WAS, AND IS, DEMAND

I declare under the penalty of perjury under the law of the UNITED STATES CODES that the above is true
and correct to the best of my knowledge and honorable intent.

Respectfully submitted this (0 day of Sephgnber , 2020 = 1441 M.c.

t Am: fom Lith ONZE

Jeremy Torruella Bey Authorized Representative
Natural Person, In Propria Persona:

All Rights Reserved:

U.C.C. 1-207/ 1-308; U.C.C. 1-103

North America Territory

[c/o 1575 S. 824 St.]

[West Allis Milwaukee Province, Wisconsin [Zip Exempt]
Northwest Amexem

Page 4 of 4

Case 2:20-cv-01434-PP Filed 09/14/20 Page 4o0f4 Document 1

 

 

 
